Filed 10/29/14 In re Natalie L. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT
                                                  DIVISION ONE
                                           STATE OF CALIFORNIA


In re NATALIE L. et al., Persons Coming
Under the Juvenile Court Law.
                                                                    D065966
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                    (Super. Ct. No. NJ14667A-B)
         Plaintiff and Respondent,
         v.
VALERIE L.,
         Defendant and Appellant.



         APPEAL from orders of the Superior Court of San Diego County, Michael J.

Imhoff, Commissioner. Affirmed.
         Marisa L. D. Conroy, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County
Counsel and Lisa M. Maldonado, Deputy County Counsel, for Plaintiff and Respondent.
         Valerie L. appeals orders of the juvenile court terminating her parental rights to
her children, Natalie L. and Nathaniel L., under Welfare and Institutions Code section
366.26. (All further statutory references are to this Code.) She contends the juvenile
court prejudicially erred in finding the Indian Child Welfare Act (ICWA or the Act)
inapplicable and terminating her parental rights before first giving notice under the Act.

We disagree and affirm the orders.
                   FACTUAL AND PROCEDURAL BACKGROUND
       After receiving several referrals for the family, the San Diego County Health &
Human Services Agency (the Agency) set up a preventive services plan in January 2012
for Valerie, who agreed to keep the children away from any verbal or physical
altercations. Despite these efforts and although Valerie was counseled about the effects
of domestic violence on young children, she continued to engage in verbal and physical
altercations with her father, her girlfriend and others in front of the children.
       In June 2012, Valerie refused a voluntary services plan and the Agency filed

dependency petitions on behalf of Natalie and Nathaniel, alleging that the children were
at substantial risk of serious physical harm based on their repeated exposure to domestic
violence. The court ordered the children detained at the Polinsky Children's Center and
reunification services for Valerie. The Agency placed the children with their maternal
grandfather the following month.
       Valerie told the Agency that the children did not have any Native American
heritage and thus the Agency believed ICWA was inapplicable. However, at the
August 2012 adjudication and disposition hearing, the children's father, Luis D., indicated
that his parents or grandparents had told him he had some Navajo ancestry.1 Based on
contrary reports to the social worker from the paternal grandmother, the court indicated
that it would review the issue again at the continued hearing.



1     Luis also questioned paternity of the children, although it was later confirmed that
he was their biological father.

                                               2
       Both Valerie and Luis later indicated on parentage inquiry forms that the children
might have Indian ancestry through Luis's family. At the continued hearing in

September 2012 Luis said that one set of his grandparents had told him they were
members of the Navajo tribe, although he had only met them once and did not know their
names. The Agency reiterated the paternal grandmother's statement that neither she nor
the paternal grandfather had Native American ancestors. The court inquired of Luis, who
was unable to provide any additional information, and all parties submitted on the matter.
Noting that Luis's belief had been discredited by his mother's statements, the court found
by clear and convincing evidence that ICWA did not apply.
       At the disposition hearing in October 2012 all parties submitted on the Agency's
recommendation to continue the children's placement with their maternal grandfather,

with the social worker having discretion to allow Valerie overnight or extended trial
visits. Because Luis was incarcerated at the George Bailey Detention Facility at that
time, the court authorized reunification services for him upon his release. It also
reaffirmed all of its earlier orders.
       Valerie started participating in reunification services but did not complete any
component of her case plan before being arrested in December 2012 for petty theft and
passing bad checks, for which she was later sentenced to four years in prison. Based on
both parents' lack of progress with their case plans by August 2013, the court terminated
services and granted the Agency's request to set a section 366.26 permanency planning
hearing.2




2      As of the time of the August 2013 hearing, the Agency could not locate Luis;
although the court continued the hearing, the Agency was unsuccessful in finding him
despite substantial efforts.

                                             3
       The Agency recommended that the court terminate parental rights and place the
children for adoption. At the March 2014 contested hearing, Valerie supported adoption

as the permanent plan so long as her father was the adoptive parent, but preferred
guardianship to adoption if the children were going to be placed with anyone else. The
court found the children generally and specifically adoptable, terminated parental rights
and, at the urging of Valerie, the Agency and the children, designated the maternal
grandfather as the children's prospective adoptive parent. Valerie appeals.3
                                        DISCUSSION
1.     The Act

       ICWA provides in relevant part:

               "In any involuntary proceeding in a State court, where the court
       knows or has reason to know that an Indian child is involved, the party
       seeking the foster care placement of, or termination of parental rights to, an
       Indian child shall notify the parent or Indian custodian and the Indian
       child's tribe, by registered mail with return receipt requested, of the pending
       proceedings and of their right of intervention. If the identity or location of
       the parent or Indian custodian and the tribe cannot be determined, such
       notice shall be given to the Secretary [of the Bureau of Indian Affairs] in
       like manner, who shall have fifteen days after receipt to provide the
       requisite notice to the parent or Indian custodian and the tribe. No foster
       placement or termination of parental rights proceeding shall be held until at
       least ten days after receipt of notice by the parent or Indian custodian and
       the tribe or the Secretary: [p]rovided, [t]hat the parent or Indian custodian
       or the tribe shall, upon request, be granted up to twenty additional days to
       prepare for such proceeding." (25 U.S.C. § 1912(a); see Welf. & Inst.
       Code, § 224.2, subd. (d).)
ICWA reflects a congressional determination that it is in the best interests of the child to
retain tribal ties and cultural heritage and in the interest of the tribe to preserve its future


3       Given that the juvenile court placed the children with Valerie's father and
identified him as the prospective adoptive father, exactly as she had requested, it is
curious that Valerie would take an appeal from the juvenile court's order on ICWA
grounds as a reversal could result in a completely different placement.

                                                4
generations. (In re Desiree F. (2000) 83 Cal. App. 4th 460, 469; see also Welf. & Inst.
Code, §§ 224, subd. (a)(2), 306.6.) For purposes of the Act, an "Indian child" includes a

child who is either: (1) a member of an Indian tribe or (2) eligible for membership in an
Indian tribe and the biological child of a member of an Indian tribe. (25 U.S.C. § 1903,
subd. (4); In re Junious M. (1983) 144 Cal. App. 3d 786, 796; see Welf. & Inst. Code,
§ 224.1, subd. (a).)
2.     Failure to Give Notice Under ICWA
       The notice requirements of ICWA are implemented through Welfare and
Institutions Code section 224.2 and California Rules of Court, rule 5.481(b), the latter of
which provides that after the filing of a section 300 petition, the Agency must send
ICWA notice to the parent and Indian custodian of an Indian child, and the Indian child's

tribe if "it is known or there is reason to know that an Indian child is involved in a
[dependency] proceeding." (See Welf. & Inst. Code, § 224.2, subd. (a); Guidelines for
State Courts; Indian Child Custody Proceedings (44 Fed.Reg. 67584 et seq. (Nov. 26,

1979) (Guidelines)), p. 67586.) Circumstances that may give the court or the Agency
reason to believe that a child is an Indian child include a party's statement, or provision of
information suggesting, that the child is an Indian child. (Welf. & Inst. Code, § 224.3,
subd. (b)(1); Cal. Rules of Court, rule 5.481(a)(5)(A).)
       If the Agency knows or has reason to know that an Indian child is or may be
involved in dependency proceedings, it must take various steps to determine whether the
child has Native American ancestry, including (1) interviewing the parents, Indian
custodian and "extended family members"; (2) contacting the Bureau of Indian Affairs
and the California Department of Social Services for assistance in getting contact
information for tribes in which the child may be a member or eligible for membership;



                                              5
and (3) contacting the tribes and any other person who can reasonably be expected to
have information regarding the child's membership status or eligibility. (Cal. Rules of

Court, rule 5.481(a)(4)(A)-(C).)
A.     Forfeiture
       The Agency argues that Valerie is precluded from asserting an ICWA challenge
on appeal because she did not raise it on an appeal from the dispositional order. The
courts of appeal have split on the issue of whether the doctrine of forfeiture applies to a
parent's belated claim of ICWA violations. (In re Pedro N. (1995) 35 Cal. App. 4th 183,
189-191 [holding a mother foreclosed from raising the issue of improper notice under
ICWA on appeal from termination of her parental rights because she did not appeal from
the dispositional order stating ICWA was inapplicable]; compare In re Marinna J. (2001)

90 Cal. App. 4th 731, 739 [holding parents' ICWA violation claim cognizable on appeal
although not raised until after parental rights were terminated].)
       This court has previously held that the forfeiture doctrine is inapplicable in the
context of ICWA notice. (Dwayne P. v. Superior Court (2002) 103 Cal. App. 4th 247,
251.) Here, we may assume, without deciding, that notwithstanding the very belated
nature of Valerie's objection, she has not forfeited her right to assert an ICWA violation
because we conclude that (1) the juvenile court properly found ICWA inapplicable based
on the conflicting evidence before it (see discussion, post) and (2) although the juvenile
court had an "affirmative and continuing" duty to inquire about whether the children were
or might have been Indian children (Welf. & Inst. Code, § 224.3, subd. (a); Cal. Rules of
Court, rule 5.481(a), it was not required to revisit the issue, absent new and credible
evidence of possible Native American ancestry. (See Welf. & Inst. Code, § 224.2,
subd. (b); In re Aaliyah G. (2003) 109 Cal. App. 4th 939, 942.)



                                              6
B.     Sufficiency of the Evidence
       Valerie contends that there was no substantial evidence to support the juvenile

court's findings that ICWA was inapplicable. We disagree. Luis's statement that he had
been told by a set of his grandparents, whom he could not name or otherwise identify,
that he had Navajo heritage was at best vague and speculative. (See In re O.K. (2003)
106 Cal. App. 4th 152, 157 [holding that the paternal grandmother's statement that the
children's father "may have Indian in him" but could not provide any additional
information about the family history or tribal affiliation was too indefinite to give the
court reason to believe the children were Indian children]; but see also In re Damian C.
(2009) 178 Cal. App. 4th 192, 199 [concluding that conflicting evidence as to whether the
mother had Indian ancestry was sufficient to require ICWA notice to the identified

tribes].)
       Moreover, the record establishes that Luis suffered from schizophrenia and bipolar
disorder, conditions that might have affected his perception and reporting of events. (See
generally People v. Reber (1986) 177 Cal. App. 3d 523, 528-531 [recognizing that a
schizophrenic may have a distorted ability to perceive and recall events or may have
difficulty distinguishing fact from fantasy, thus affecting his or her credibility], overruled
on other grounds by People v. Hammon (1997) 15 Cal. 4th 1117, 1123-1128.) By
contrast, his mother gave a definitive and unqualified statement that Luis in fact had no
Native American ancestry, from either her side of the family or his father's. Factually,
this case differs from In re Damian C., supra, 178 Cal.App.4th at page 199, where the
court held the Agency had a reason to know the dependent was an Indian child based on
reports the mother indicated she might have Indian ancestry through her father, and her
father stated he had heard conflicting reports on whether his father had been a member of



                                              7
a Yaqui or Navajo tribe. Here the father's statement was not only equivocal, his mother
unequivocally stated there was no Native American ancestry. In the absence of any

indication in the record that Luis's mother was in any way an unreliable witness, the court
could have reasonably concluded that Luis's statement was not credible and that ICWA
was inapplicable to the proceedings.4
                                     DISPOSITION
       The orders terminating parental rights to Natalie and Nathaniel are affirmed.




                                                                              HALLER, J.

WE CONCUR:



NARES, Acting P. J.



AARON, J.




4      In this regard, we note that since the children were placed with Valerie's father
from very early on in the proceedings and Luis's parents had not sought to have the
children placed with them, Luis's mother had no obvious disincentive to report honestly
on whether Luis (and thus the children) had Native American ancestry.

                                            8